DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive.
The amended subject matter still appears to be read on by the prior art of record.
Applicant’s arguments regarding Claim 7 are traversed.  The body of Claim 7 sets forth “…the first protruding finger overlaps an area of the base body of the second side wall…” and “…the second protruding finger overlaps an area of the base body of the second side wall..” which creates great confusion.  The Examiner cannot determine what the metes and bounds are of each structure set forth in the claim.  Do the first and second protruding fingers overlap the same area?  Or is the Examiner’s understanding of the “area”, in light of the specification, incorrect?  In the selection from the Specification provided by the Attorney in Remarks/Arguments it is stated that figs. 1 and 2 and show the structures in a clear manner, however, elements 16, 25 and 26 are not even called out in these figures.  If Applicant wishes the claim to be properly understood then he is advised to amend the claim.
Applicant’s arguments directed toward the rejection of Claim 15 are traversed.  Attorney’s speculation as to what the United States Supreme Court would likely require does not constitute an adequate traversal, particularly when the rejection is a 102 rejection and the arguments is based on 103 rational arguments set forth in the KSR Intl. Co v. Teleflex case.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribes-Marti, U.S. Patent 8,646,155.
Ribes-Marti teaches a clip (see figs. 1-4, note embodiment of figs. 5-6) comprising a head (2) and a tip (5), a first side and a second side (see below), wherein the first and second sides extend form the head in the direction of the tip and first and second side walls which extend, respectively, from the first and second in the direction of the second and first side, the first side wall comprises a first protruding finger (see figs. 5-6, element 9) which overlaps an area of the second side wall and a second protruding finger (figs. 5-6, element 9)which overlaps an area of the second side wall (see below), the first side wall teaches a flat base body (see below) and note that element 9 is aligned (figs. 5-6 and see below) with the base body, the first and second sidewalls have narrow sides which face the second and first sidewalls, respectively and are level with one another, at least in sections and the narrow sides extending a plane which is parallel to a longitudinal axis of the clip from the head to the tip.  Ribes-Marti further teaches the protruding fingers (in embodiment of figs. 5-6) wherein the second protruding finger has an end section parallel to the flat base of the second side wall and the end section has an outwardly facing surface extending in a plane parallel to the plane parallel to the outwardly facing surface of the flat base body of the second side wall (see below).  Ribes-Marti further teaches the protruding finger has a bent section between the flat base body and the end section and there the bent section is configured as a double bend (see below), [Claim 1].
Claim 3, see receptacles visible in fig. 4 which are the spaces into which the fingers extend.
Regarding Claim 4, see bent section of second finger visible in drawing selection below.
Regarding Claim 5, see below, see fig. 4 and note that the second sidewall structure mirrors the first sidewall structure.
Regarding Claim 7, see drawing selection below which shows the 1st finger overlapping an element of the second side wall.  Insofar as the claim is understood, the prior art is believed to teach the limitations as claimed.
Regarding Claim 8, see bent sections which from the tip as shown below in the drawing selection, see element 5 and see fig. 1.
Regarding Claim 9, see first side and first side wall and note that these element are at a 90 degree angle to one another, see drawing selection for remaining limitations.
Regarding Claim 10, see fig. 1 which shows the flat base bodies being parallel.
Regarding Claim 11, see element 4 which constitutes a clip surface.
Regarding Claim 12, see head surface visible in drawing selection below.
Regarding Claim 13, the clip of the prior art is clearly a one piece component.
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “produced by bending sections of a metallic section“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Claim 14, see Abstract and Field of Invention which teaches the use of the device of Claim 1 for fastening a first and second element.  The use of holes are necessary for clips of this style and are considered inherent to the art.

    PNG
    media_image1.png
    717
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    600
    media_image2.png
    Greyscale


Regarding Claim 15, see rejection of Claim 1 and see first and second rounded edges below.  Note the obvious side surface and contact surface also called out below

    PNG
    media_image3.png
    511
    609
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    520
    646
    media_image4.png
    Greyscale


Regarding Claim 16, see rejection of Claim 1 above.
Regarding Claim 17, see rejection of Claims 3 above.
Regarding Claim 18, see rejection of Claim 4 above.
Regarding Claim 19, see rejection of Claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/M.J.S/Examiner, Art Unit 3677